Judgment reversed and judgment for plaintiffs in error. Grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed. And this court proceeding to render the judgment which said circuit court should have rendered, it is considered and adjudged that the said sum of one hundred and fifty-two and seventeen hundredths ($152.17) dollars so expended by said Robert F. Caraway in payment of the debts of the decedent, be allowed as an offset against the claim of the administratrix against him, and that she is entitled to a judg*486ment for the balance. It is ordered that this cause be remanded to said circuit court to enter a decree accordingly.
Davis, C. J., Spear, Sliauck, Johnson and Donahue, JJ., concur.